— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Ferraro, J., at plea; Rubin, J., at sentence), rendered October 6, 1982, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the record discloses that the sentence imposed was that to which the defendant had agreed and which had been promised by the court when he entered his plea of guilty. Accordingly, there is no merit to the defendant’s contention that his judgment of conviction must now be reversed. Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.